Case 8:19-bk-12480-TA   Doc 9-1 Filed 07/03/19 Entered 07/03/19 15:46:02   Desc
                             Exhibit Page 1 of 11




                          Exhibit“1”
Case 8:19-bk-12480-TA   Doc 9-1 Filed 07/03/19 Entered 07/03/19 15:46:02   Desc
                             Exhibit Page 2 of 11
Case 8:19-bk-12480-TA   Doc 9-1 Filed 07/03/19 Entered 07/03/19 15:46:02   Desc
                             Exhibit Page 3 of 11
Case 8:19-bk-12480-TA   Doc 9-1 Filed 07/03/19 Entered 07/03/19 15:46:02   Desc
                             Exhibit Page 4 of 11

























































                          Exhibit“2”
Case 8:19-bk-12480-TA   Doc 9-1 Filed 07/03/19 Entered 07/03/19 15:46:02   Desc
                             Exhibit Page 5 of 11
Case 8:19-bk-12480-TA   Doc 9-1 Filed 07/03/19 Entered 07/03/19 15:46:02   Desc
                             Exhibit Page 6 of 11

























































                          Exhibit“3”
Case 8:19-bk-12480-TA   Doc 9-1 Filed 07/03/19 Entered 07/03/19 15:46:02   Desc
                             Exhibit Page 7 of 11
Case 8:19-bk-12480-TA   Doc 9-1 Filed 07/03/19 Entered 07/03/19 15:46:02   Desc
                             Exhibit Page 8 of 11














                          Exhibit“4”               
              Case
               Case8:19-bk-12480-TA
                    8:19-bk-12480-TA Doc
                                      Doc9-1  Filed06/26/19
                                          1 Filed   07/03/19 Entered
                                                                Entered06/26/19
                                                                        07/03/1918:57:01
                                                                                 15:46:02 Desc
                                                                                           Desc
                                          Exhibit
                                      Main Document Page  9 of 11
                                                        Page 74 of 98

 Fill in this information to identify your case:

 Debtor 1                  Guy S. Griffithe
                           First Name                       Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name               Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)
                                                                                                                           Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Alaska Usa Fcu                                      Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of        2017 Porsche Cayman Coupe                         Reaffirmation Agreement.
    property              2D 26,205 miles                                  Retain the property and [explain]:
    securing debt:        Condition:
                          Value per KBB.com (Private
                          Party)
                          Debtor intends to surrender
                          vehcile.


    Creditor's         Altura Credit Union                                 Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of 2015 Porche Panamera 4 Sedan                             Reaffirmation Agreement.
    property       4D 56408 miles                                          Retain the property and [explain]:
    securing debt: Condition: Good
                   Value per KBB.com (Private
                   Party)


    Creditor's         Altura Credit Union

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                             page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case
             Case8:19-bk-12480-TA
                  8:19-bk-12480-TA Doc
                                    Doc9-1  Filed06/26/19
                                        1 Filed   07/03/19 Entered
                                                             Entered06/26/19
                                                                     07/03/1918:57:01
                                                                              15:46:02 Desc
                                                                                        Desc
                                        Exhibit
                                    Main DocumentPage  10 of 11
                                                      Page 75 of 98

 Debtor 1      Guy S. Griffithe                                                                      Case number (if known)


                                                                          Surrender the property.                                  No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                     Yes
    Description of 2015 Nissan Altima 2.5 S Sedan                          Reaffirmation Agreement.
    property       4D 102,886 miles                                       Retain the property and [explain]:
    securing debt: Condition: Good
                   Value per KBB.com (Private
                   Party)


    Creditor's     County of San Bernardino                               Surrender the property.                                  No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                     Yes
    Description of      1365 Crafton Ave Ste 2076                          Reaffirmation Agreement.
    property            Mentone, CA 92359 San                             Retain the property and [explain]:
    securing debt:      Bernardino County


    Creditor's     FCI Lender Services Inc                                Surrender the property.                                  No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                     Yes
    Description of      IV Management                                      Reaffirmation Agreement.
    property            Value consists of 15 million                      Retain the property and [explain]:
    securing debt:      shares of Bridgegate Pictures
                        Corp. formally Big Cat Energy
                        Corporation ($150,000 if trading
                        and not restricted CURRENTLY
                        RESTRICTED STOCK and
                        others have no trading activity
                        reported in 18 months


    Creditor's     Marbella HOA                                           Surrender the property.                                  No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                     Yes
    Description of      1365 Crafton Ave Ste 2076,                         Reaffirmation Agreement.
    property            Mentone, CA 92359 San                             Retain the property and [explain]:
    securing debt:      Bernardino County

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:               Dish Network                                                                                       No

                                                                                                                                 Yes

 Description of leased        Satellite Services/Dish
 Property:                    Acct #6747
                              Date Incurred 04/18/19
                              Term End 2031

 Lessor's name:               Ferrrari Financial Services                                                                        No


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
Case
 Case8:19-bk-12480-TA
      8:19-bk-12480-TA Doc
                        Doc9-1  Filed06/26/19
                            1 Filed   07/03/19 Entered
                                                 Entered06/26/19
                                                         07/03/1918:57:01
                                                                  15:46:02 Desc
                                                                            Desc
                            Exhibit
                        Main DocumentPage  11 of 11
                                          Page 76 of 98
